Citation Nr: 1428914	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  11-07 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for lung cancer, to include as due to exposure to Agent Orange, for purposes of accrued benefits.  

2.  Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Appellant

ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran had active service from October 1950 to October 1952 and from April 1953 to May 1976.  He died in August 2008, and the appellant claims as the surviving spouse.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The appellant testified at a hearing conducted by the undersigned Veterans Law Judge in March 2014; a copy of the transcript is of record.  

A review of the Virtual VA and Veterans Benefits Management System paperless claims files reveal a copy of the hearing transcript.  The remaining documents are either duplicative of the evidence in the paper claims file or are not pertinent to the present appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant seeks service connection for the cause of the Veteran's death.  Specifically, the appellant contends that the Veteran died of lung cancer that was caused by exposure to Agent Orange while serving at U-Tapao Air Base in Thailand.  

VA's Adjudication Procedure Manual Rewrite, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q) was adopted for application when the veteran alleges exposure to herbicides in Thailand.  It directs, in pertinent part, that if a veteran served in the U.S. Air Force during the Vietnam Era at one of the specified Royal Thai Air Force Bases (RTAFBs), including U-Tapao, as an Air Force security policeman, a security patrol dog handler, a member of the security police squadron, or in a capacity that otherwise placed them near the air base perimeter as shown by the evidence of record, then herbicide exposure is to be conceded.  Here, however, the Veteran's DD Form 214 indicates that, while he did serve in the Air Force in U-Tapao, his military occupation specialty was aircraft maintenance superintendent.  The M21-1MR provides that if herbicide exposure cannot be conceded based upon the above described facts, a copy of the C&P Service's "Memorandum for the Record" is to be placed in the veteran's claims file and the veteran is to be asked for the approximate dates, location, and nature of the alleged herbicide exposure.  If the veteran fails to furnish the requested information, the claim will be referred to the U.S. Army and Joint Services Records Research Center (JSRRC) coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist.  The claim may then be decided based on the evidence of record.  Id.

Given that the above process, a remand is required for the RO to develop the claim pursuant to these procedures.  The RO should also obtain copies of any outstanding service personnel records.  

In regard to the appellant's claim of service connection for lung cancer, for purposes of accrued benefits, the issue is inextricably intertwined with the claim of service connection for the Veteran's cause of death and must also be remanded.  

Accordingly, the case is REMANDED for the following action:

1.  Request all outstanding service personnel records from the appropriate agency and associate the records with the claims file.  All efforts to obtain these records should be fully documented in accordance with 38 U.S.C.A. § 5103A(b)(2) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(e)(1) (2013).  

2.  After the foregoing, take all steps required by the M21-1MR with regard to claims such as this one involving claimed exposure to Agent Orange in Thailand during the Vietnam Era, including Part IV, Subpart ii, Chapter 2, Section C, para. 10(q).

3.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, the appellant and her representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



